PER CURIAM.
Motion for an appeal from the Breathitt Circuit Court, Ervine Turner, Judge.
We are affirming the judgment m this case imposing a fine of $200 and sentencing the appellant to 120 days in jail for selling whiskey in Local Option Territory because we think there was sufficient evidence to warrant the submission of the case to the jury. Furthermore, the variance between the indictment and the proof was not mentioned in the motion and grounds for a new trial.
The motion for an appeal is overruled, and the judgment is affirmed.